MEMORANDUM **
California state prisoner Roland J. Kramer appeals pro se the district court’s order dismissing his civil rights action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 218 F.3d 443, 447 (9th Cir.2000), and we affirm.
Kramer contends that the district court erred by dismissing his claims based on the statute of limitations because his pursuit of administrative remedies tolled the limitations period. We do not reach this issue because it is raised for the first time on appeal. See Delange v. Dutra Constr. Co., Inc., 183 F.3d 916, 919 n. 3 (9th Cir. 1999) (per curiam). Despite being granted leave to amend, Kramer failed to amend his complaint to plead any facts justifying the tolling of the statute of limitations.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.